Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on January 31, 2021 in response to the Office Action of November 27, 2020 is acknowledged and has been entered. Claims 1, 6, 11 and 16 have been amended. Claims 5, 10, 15 and 20 are canceled. Claims 1-4, 6-9, 11-14 and 16-19 are pending and under examination in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 31, 2021 has been entered.
Response to Amendment
The claim objection to claim 11 is now withdrawn in view of the claim amendments.
Applicant's arguments with respect to claims 1-4, 6-9, 11-14 and 16-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under 35 U.S.C. 103 to claims 1-20 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection sections for details.
Claim Objections
Claims 1, 6, 11 and 16 are objected to because of the following informalities:
Claim 1, 6, 11 and 16 recite “the user-provided network address” in line 9, line 8, line 15 and line 19 respectively. It is unclear to the examiner whether “the user-provided network address” is intended to refer to the previously claimed “a HTTP URL.” For examination purpose, “the user-provided network address” will read as “the HTTP URL.”
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pub. No. US 2017 /0052854 A1), in view of Labian (U.S. Pub. No. .
In regard to claim 1, Yang teaches an information handling system (e.g. an automatic system recovery system – para. [0002]) comprising: a host system comprising a host system processor (e.g. the control chipset includes a CPU – para. [0007]); and a management controller (e.g. BMC – para. [0007]) communicatively coupled to the host system (e.g. FIG. 1 exemplifies the control chipset coupled with BMC – para. [0007]) and configured to perform out-of-band management of the information handling system (e.g. BMC operates the management function with an external device; FIG. 1; “... The disclosure relates to a method and a system for performing automatic system recovery ...” - para. [0002]; “... The server includes a control chipset and a baseboard management controller (BMC). The control chipset includes a central processing unit (CPU) for executing a basic input/output system (BIOS) ...” - para. [0007]; “... in response to receipt of the indicator, transmitting, by the BMC, a request for a backup image file to an electronic device that is external to the server ...” - para. [0009]; “... receiving, by the BMC, file link information of a disk image file from the electronic device ...” - para. [0010]), the management controller further configured to:
	Yang teaches that the management controller receives a network address (e.g. the file link information) for a disk image file in the remote server (Yang, FIG. 1, FIG. 2 and para. [0037], [0038]). Yang does not explicitly teach, but Labian teaches receive a Hypertext Transfer Protocol (HTTP) uniform resource locator (URL) corresponding to octet-stream content (Examiner notes that a HTTP URL corresponding to octet-stream content taught by Labian is considered as the virtual disk access information provided to requesting entity such as the  the exact uniform resource identifier (URI) path may be identified which may map to a path in the index as a file, a folder, or a subfolder …” – para. [0140]); and …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang in view of Labian in order to incorporate a virtual index server providing the octet-stream content to the requesting entities by accepting a HTTP URL as disclosed by Labian. One of ordinary skilled in the art would have been motivated because the arts from Yang and Labian disclose the features of sending and receiving data in a network system. Such incorporation would reduce the cost of content storage, deployment and ongoing maintenance (Labian, para. [0068]).
	Yang further teaches based on the HTTP URL (e.g. the network address such as the file link information – para. [0038]; Examiner notes that Labian’s teaching of a HTTP URL corresponding to octet-stream content is considered as Yang’s teaching of a network address , mount a virtual media file (e.g. the disk image file – para. [[0038]) … in order to emulate the virtual media file as a storage medium (e.g. virtual disk – para. [0043]) accessible to the host system (e.g. access the virtual disk via the control chipset; FIG. 1; FIG. 2; “... Instep 38, the BMC 23 receives the file link information, and mounts the one of the disk image files 13 (which serves as the backup image file) as a virtual disk 29 on the memory storage unit 28, according to the file link information ...” - para. [0038]; “... In step 42, the recovery engine 26 accesses the virtual disk 29 via the control chipset 21, in order to obtain the one of the disk image files 13 stored therein ...” - para. [0043]).
	Yang teaches mount the virtual media file (e.g. downloading the disk image files through network to mount as the virtual disk – para. [0039] and [0040]). Labian teaches accessing the octet-stream content as accessing a virtual disk. Examiner notes that downloading disk image files through a network is considered to require transferring streams of bits or bytes because the network delivers digital data between computer systems in forms of bits and bytes. Yang in view of Labian do not explicitly teach, but Teater teaches transferring the backup disk images by reading streams of individual bits from the octet-stream content (e.g. media server using bitstreams to read/load backup disk images from computing device via network; FIG. 1; FIG. 2; FIG. 3; FIG. 4; “... the database may store at least one data stream (such as data stream 116 in FIG. 1) that facilitates synthesizing and/or optimizing at least one of the backup images. The phrase ‘data stream,’ as used herein, generally refers to any type or form of bit sequence that is streamed to a computing device (such as media server 206 in FIG. 2 or media server 306 in FIG. 3) over a period of time. Examples of such a data stream include, 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang in view of Labian and further in view of Teater in order to incorporate a method to use bitstreams to transfer backup disk images over network as disclosed by Teater. One of ordinary skilled in the art would have been motivated because the arts from Yang, Labian and Teater disclose the features of sending and receiving data in a network system. Such incorporation would present a reliable and efficient data transferring protocol to process disk image related applications.
In regard to claim 2, Yang teaches wherein the virtual media file (e.g. the disk image files in the remote server – para. [0031]) is a bootable image file (FIG. 1; “... The disk image files 13 contain information used for a boot process of the system ...” - para. [0031]).
In regard to claim 6, Yang teaches a method comprising: …, at a management controller (e.g. BMC – para. [0007]) of an information handling system (e.g. an automatic communicatively coupled to a host system (e.g. FIG. 1 exemplifies the control chipset coupled with BMC – para. [0007]) of the information handling system and configured to perform out-of-band management of the information handling system (e.g. BMC operates the management function with an external device; FIG. 1; “... The disclosure relates to a method and a system for performing automatic system recovery ...” - para. [0002]; “... The server includes a control chipset and a baseboard management controller (BMC). The control chipset includes a central processing unit (CPU) for executing a basic input/output system (BIOS) ...” - para. [0007]; “... in response to receipt of the indicator, transmitting, by the BMC, a request for a backup image file to an electronic device that is external to the server ...” - para. [0009]; “... receiving, by the BMC, file link information of a disk image file from the electronic device ...” - para. [0010]), …
	Yang teaches that the management controller receives a network address (e.g. the file link information) for a disk image file in the remote server (Yang, FIG. 1, FIG. 2 and para. [0037], [0038]). Yang does not explicitly teach, but Labian teaches receiving, … , a Hypertext Transfer Protocol (HTTP) uniform resource locator (URL) corresponding to octet- stream content (Examiner notes that a HTTP URL corresponding to octet-stream content taught by Labian is considered as the virtual disk access information provided to requesting entity such as the management controller; FIG. 7; “… data content that may be read from a memory medium in a traditional HTTP server, may instead be read from a virtual index server, which may act like a virtual disk or virtual memory medium constructed as needed from the attached/peered storage providers …” – para. [0038]; “… Files may be defined as any content that exists as non-metadata that may be downloaded or rendered into a file by the virtual server …” – para.  the exact uniform resource identifier (URI) path may be identified which may map to a path in the index as a file, a folder, or a subfolder …” – para. [0140]); and …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang in view of Labian in order to incorporate a virtual index server providing the octet-stream content to the requesting entities by accepting a HTTP URL as disclosed by Labian. One of ordinary skilled in the art would have been motivated because the arts from Yang and Labian disclose the features of sending and receiving data in a network system. Such incorporation would reduce the cost of content storage, deployment and ongoing maintenance (Labian, para. [0068]).
	Yang further teaches based on the HTTP URL (e.g. the network address such as the file link information – para. [0038]; Examiner notes that Labian’s teaching of a HTTP URL corresponding to octet-stream content is considered as Yang’s teaching of a network address corresponding to a disk image file based on the above recitation and analysis), mounting, by the management controller, a virtual media file (e.g. the disk image file – para. [[0038]) … in order to emulate the virtual media file as a storage medium (e.g. virtual disk – para. [0043]) accessible to the host system (e.g. access the virtual disk via the control chipset; FIG. 1; FIG. 2; “... Instep 38, the BMC 23 receives the file link information, and mounts the one of the disk 
	Yang teaches mount the virtual media file (e.g. downloading the disk image files through network to mount as the virtual disk – para. [0039] and [0040]). Labian teaches accessing the octet-stream content as accessing a virtual disk. Examiner notes that downloading disk image files through a network is considered to require transferring streams of bits or bytes because the network delivers digital data between computer systems in forms of bits and bytes. Yang in view of Labian do not explicitly teach, but Teater teaches transferring the backup disk images by reading streams of individual bits from the octet-stream content (e.g. media server using bitstreams to read/load backup disk images from computing device via network; FIG. 1; FIG. 2; FIG. 3; FIG. 4; “... the database may store at least one data stream (such as data stream 116 in FIG. 1) that facilitates synthesizing and/or optimizing at least one of the backup images. The phrase ‘data stream,’ as used herein, generally refers to any type or form of bit sequence that is streamed to a computing device (such as media server 206 in FIG. 2 or media server 306 in FIG. 3) over a period of time. Examples of such a data stream include, without limitation, bitstreams, bytestreams ... or any other suitable data streams ...” - col. 6, II. 14-25; “... As illustrated in FIG. 4 ... at step 412 creation module 108 may, as part of computing device 202 in FIG. 2 or backup host 308 in FIG. 3, create data stream 116 that includes the changed data block and at least one reference that identifies where the unchanged data block is located within backup image 110 stored on the media server. Examples of data stream 116 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang in view of Labian and further in view of Teater in order to incorporate a method to use bitstreams to transfer backup disk images over network as disclosed by Teater. One of ordinary skilled in the art would have been motivated because the arts from Yang, Labian and Teater disclose the features of sending and receiving data in a network system. Such incorporation would present a reliable and efficient data transferring protocol to process disk image related applications.
In regard to claim 7, Yang teaches wherein the virtual media file (e.g. the disk image files in the remote server – para. [0031]) is a bootable image file (FIG. 1; “... The disk image files 13 contain information used for a boot process of the system ...” - para. [0031]).
In regard to claim 11, Yang teaches a management controller (e.g. BMC – para. [0007]) for performing out-of-band management (e.g. BMC operates the management function with an external device – para. [0009]) of an information handling system (e.g. an automatic system recovery system – para. [0002]) comprising: a processor (e.g. the CPU in the control chipset – para. [0007]); and a program of instructions embodied in non-transitory computer-readable media and configured to, when read and executed by the processor (e.g. the BIOS causes the CPU to execute the operations; FIG. 1; “... The disclosure relates to a method and a system for : …
	Yang teaches that the management controller receives a network address (e.g. the file link information) for a disk image file in the remote server (Yang, FIG. 1, FIG. 2 and para. [0037], [0038]). Yang does not explicitly teach, but Labian teaches receive a Hypertext Transfer Protocol (HTTP) uniform resource locator (URL) corresponding to octet-stream content (Examiner notes that a HTTP URL corresponding to octet-stream content taught by Labian is considered as the virtual disk access information provided to requesting entity such as the management controller; FIG. 7; “… data content that may be read from a memory medium in a traditional HTTP server, may instead be read from a virtual index server, which may act like a virtual disk or virtual memory medium constructed as needed from the attached/peered storage providers …” – para. [0038]; “… Files may be defined as any content that exists as non-metadata that may be downloaded or rendered into a file by the virtual server …” – para.  the exact uniform resource identifier (URI) path may be identified which may map to a path in the index as a file, a folder, or a subfolder …” – para. [0140]); and …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang in view of Labian in order to incorporate a virtual index server providing the octet-stream content to the requesting entities by accepting a HTTP URL as disclosed by Labian. One of ordinary skilled in the art would have been motivated because the arts from Yang and Labian disclose the features of sending and receiving data in a network system. Such incorporation would reduce the cost of content storage, deployment and ongoing maintenance (Labian, para. [0068]).
	Yang further teaches based on the HTTP URL (e.g. the network address such as the file link information – para. [0038]; Examiner notes that Labian’s teaching of a HTTP URL corresponding to octet-stream content is considered as Yang’s teaching of a network address corresponding to a disk image file based on the above recitation and analysis), mount a virtual media file (e.g. the disk image file – para. [[0038]) … in order to emulate the virtual media file as a storage medium (e.g. virtual disk – para. [0043]) accessible to the host system (e.g. access the virtual disk via the control chipset; FIG. 1; FIG. 2; “... Instep 38, the BMC 23 receives the file link information, and mounts the one of the disk image files 13 (which serves as the backup 
	Yang teaches mount the virtual media file (e.g. downloading the disk image files through network to mount as the virtual disk – para. [0039] and [0040]). Labian teaches accessing the octet-stream content as accessing a virtual disk. Examiner notes that downloading disk image files through a network is considered to require transferring streams of bits or bytes because the network delivers digital data between computer systems in forms of bits and bytes. Yang in view of Labian do not explicitly teach, but Teater teaches transferring the backup disk images by reading streams of individual bits from the octet-stream content (e.g. media server using bitstreams to read/load backup disk images from computing device via network; FIG. 1; FIG. 2; FIG. 3; FIG. 4; “... the database may store at least one data stream (such as data stream 116 in FIG. 1) that facilitates synthesizing and/or optimizing at least one of the backup images. The phrase ‘data stream,’ as used herein, generally refers to any type or form of bit sequence that is streamed to a computing device (such as media server 206 in FIG. 2 or media server 306 in FIG. 3) over a period of time. Examples of such a data stream include, without limitation, bitstreams, bytestreams ... or any other suitable data streams ...” - col. 6, II. 14-25; “... As illustrated in FIG. 4 ... at step 412 creation module 108 may, as part of computing device 202 in FIG. 2 or backup host 308 in FIG. 3, create data stream 116 that includes the changed data block and at least one reference that identifies where the unchanged data block is located within backup image 110 stored on the media server. Examples of data stream 116 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang in view of Labian and further in view of Teater in order to incorporate a method to use bitstreams to transfer backup disk images over network as disclosed by Teater. One of ordinary skilled in the art would have been motivated because the arts from Yang, Labian and Teater disclose the features of sending and receiving data in a network system. Such incorporation would present a reliable and efficient data transferring protocol to process disk image related applications.	
In regard to claim 12, Yang teaches wherein the virtual media file (e.g. the disk image files in the remote server – para. [0031]) is a bootable image file (FIG. 1; “... The disk image files 13 contain information used for a boot process of the system ...” - para. [0031]).
In regard to claim 16, Yang teaches an article of manufacture comprising: a non-transitory computer-readable medium (e.g. ROM); and computer-executable instructions carried on the computer-readable medium, the instructions readable by a processor, the instructions, when read and executed, for causing the processor to perform out-of-band management operations (e.g. BMC operates the management function with an external device; FIG. 1; “... The disclosure relates to a method and a system for performing automatic system recovery ...” - para. [0002]; “... The server includes a control chipset and a baseboard comprising: 
	Yang teaches that the management controller receives a network address (e.g. the file link information) for a disk image file in the remote server (Yang, FIG. 1, FIG. 2 and para. [0037], [0038]). Yang does not explicitly teach, but Labian teaches receiving a Hypertext Transfer Protocol (HTTP) uniform resource locator (URL) corresponding to octet-stream content (Examiner notes that a HTTP URL corresponding to octet-stream content taught by Labian is considered as the virtual disk access information provided to requesting entity such as the management controller; FIG. 7; “… data content that may be read from a memory medium in a traditional HTTP server, may instead be read from a virtual index server, which may act like a virtual disk or virtual memory medium constructed as needed from the attached/peered storage providers …” – para. [0038]; “… Files may be defined as any content that exists as non-metadata that may be downloaded or rendered into a file by the virtual server …” – para. [0118]; “… if the MIME is not available via the storage provider and the MIME type calculation is skipped, the MIME type may be defaulted to a standard default, such as an ‘octet-stream’ or compatible default …” – para. [0124]; “… At 702, the virtual index server may receive an HTTP  the exact uniform resource identifier (URI) path may be identified which may map to a path in the index as a file, a folder, or a subfolder …” – para. [0140]); and …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang in view of Labian in order to incorporate a virtual index server providing the octet-stream content to the requesting entities by accepting a HTTP URL as disclosed by Labian. One of ordinary skilled in the art would have been motivated because the arts from Yang and Labian disclose the features of sending and receiving data in a network system. Such incorporation would reduce the cost of content storage, deployment and ongoing maintenance (Labian, para. [0068]).
	Yang further teaches based on the HTTP URL (e.g. the network address such as the file link information – para. [0038]; Examiner notes that Labian’s teaching of a HTTP URL corresponding to octet-stream content is considered as Yang’s teaching of a network address corresponding to a disk image file based on the above recitation and analysis), mounting a virtual media file (e.g. the disk image file – para. [[0038]) … in order to emulate the virtual media file as a storage medium (e.g. virtual disk – para. [0043]) accessible to a host system (e.g. access the virtual disk via the control chipset; FIG. 1; FIG. 2; “... Instep 38, the BMC 23 receives the file link information, and mounts the one of the disk image files 13 (which serves as the backup image file) as a virtual disk 29 on the memory storage unit 28, according to the file link information ...” - para. [0038]; “... In step 42, the recovery engine 26 accesses the virtual 
	Yang teaches mount the virtual media file (e.g. downloading the disk image files through network to mount as the virtual disk – para. [0039] and [0040]). Labian teaches accessing the octet-stream content as accessing a virtual disk. Examiner notes that downloading disk image files through a network is considered to require transferring streams of bits or bytes because the network delivers digital data between computer systems in forms of bits and bytes. Yang in view of Labian do not explicitly teach, but Teater teaches transferring the backup disk images by reading streams of individual bits from the octet-stream content (e.g. media server using bitstreams to read/load backup disk images from computing device via network; FIG. 1; FIG. 2; FIG. 3; FIG. 4; “... the database may store at least one data stream (such as data stream 116 in FIG. 1) that facilitates synthesizing and/or optimizing at least one of the backup images. The phrase ‘data stream,’ as used herein, generally refers to any type or form of bit sequence that is streamed to a computing device (such as media server 206 in FIG. 2 or media server 306 in FIG. 3) over a period of time. Examples of such a data stream include, without limitation, bitstreams, bytestreams ... or any other suitable data streams ...” - col. 6, II. 14-25; “... As illustrated in FIG. 4 ... at step 412 creation module 108 may, as part of computing device 202 in FIG. 2 or backup host 308 in FIG. 3, create data stream 116 that includes the changed data block and at least one reference that identifies where the unchanged data block is located within backup image 110 stored on the media server. Examples of data stream 116 include, without limitation, bitstreams, bytestreams ... or any other suitable data streams ...” - col. 12, II. 3-16; “... The systems described herein may perform step 414 in a variety of ways. In 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang in view of Labian and further in view of Teater in order to incorporate a method to use bitstreams to transfer backup disk images over network as disclosed by Teater. One of ordinary skilled in the art would have been motivated because the arts from Yang, Labian and Teater disclose the features of sending and receiving data in a network system. Such incorporation would present a reliable and efficient data transferring protocol to process disk image related applications.
In regard to claim 17, Yang teaches wherein the virtual media file (e.g. the disk image files in the remote server – para. [0031]) is a bootable image file (FIG. 1; “... The disk image files 13 contain information used for a boot process of the system ...” - para. [0031]).
Claims 3, 4, 8, 9, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pub. No. US 2017 /0052854 A1), in view of Labian (U.S. Pub. No. US 2019/0286755 A1), in view of Teater et al. (U.S. Patent. No. US 9,424,136 B1), herein referred to as Teater, and in further view of Maity et al. (U.S. Pub. No. US 2014/0280756 A1), herein referred to as Maity.
In regard to claim 3, Yang in view of Labian and further in view of Teater do not explicitly teach, but Maity teaches wherein the virtual media file (e.g. the ISO image – para. [0058]) is a disk image of an optical disc (FIG. 4A; “... The ISO image 148 typically is an archive file or disk image, including a file system and data, of an optical disc ...” - para. [0058]).

In regard to claim 4, Yang in view of Labian and further in view of Teater do not explicitly teach, but Maity teaches wherein the management controller is further configured to emulate the virtual media file (e.g. the virtual media data on the computing device – para. [0039]) as storage media of an optical media device (e.g. a virtual media storage device such as a CD-ROM – para. [0056]) accessible to the host system (e.g. through a USB connection; FIG. 1; FIG. 4A; “... a user may initiate a virtual media session from the computing device 140 and provides data on the computing device as content of the virtual media to the host computer 110 through the BMC 120 ...” - para. [0039]; “... The BMC 120 may have a virtual media module 122 that communicates with the host computer 110 through a USB connection 121 established with the USB port 115 and that emulates a media storage to the host computer 110 through the USB connection 121. The USB connection allows the BMC 120 to emulate USB mass storage devices, such as a floppy, CD-ROM, or hard disk drive, to the host computer 110 ...” - para. [0056]). 

In regard to claim 8, Yang in view of Labian and further in view of Teater do not explicitly teach, but Maity teaches wherein the virtual media file (e.g. the ISO image – para. [0058]) is a disk image of an optical disc (FIG. 4A; “... The ISO image 148 typically is an archive file or disk image, including a file system and data, of an optical disc ...” - para. [0058]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang in view of Labian in view of Teater and further in view of Maity in order to incorporate a method to enable the BMC to access an ISO image on an external storage as disclosed by Maity. One of ordinary skilled in the art would have been motivated because such incorporation would provide more options for the system recovery. Such incorporation would enable the BMC to emulate a mass storage device such as a CD-ROM device to redirect the content of an ISO image to be utilized by the host system (Maity, para. [0057]), and enable the BMC to perform a management function of the host system (Maity, para. [0010]).
In regard to claim 9, Yang in view of Labian and further in view of Teater do not explicitly teach, but Maity teaches further comprising emulating, by the management controller, the virtual media file (e.g. the virtual media data on the computing device – para. [0039]) as storage media of an optical media device (e.g. a virtual media storage device such as a CD-ROM – para. [0056]) accessible to the host system (e.g. through a USB connection; FIG. 1; FIG. 4A; “... a user may initiate a virtual media session from the computing device 140 and provides data on the computing device as content of the virtual media to the host computer 110 through the BMC 120 ...” - para. [0039]; “... The BMC 120 may have a virtual media module 122 that communicates with the host computer 110 through a USB connection 121 established with the USB port 115 and that emulates a media storage to the host computer 110 through the USB connection 121. The USB connection allows the BMC 120 to emulate USB mass storage devices, such as a floppy, CD-ROM, or hard disk drive, to the host computer 110 ...” - para. [0056]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang in view of Labian in view of Teater and further in view of Maity in order to incorporate a method to enable the BMC to provide the data on an external storage to be accessible by the host system as disclosed by Maity. One of ordinary skilled in the art would have been motivated because such incorporation would provide more options for the system recovery. Such incorporation would enable the BMC to emulate a mass storage device such as a CD-ROM device to redirect the content of an ISO image to be utilized by the host system (Maity, para. [0057]), and enable the BMC to perform a management function of the host system (Maity, para. [0010]).
In regard to claim 13, Yang in view of Labian and further in view of Teater do not explicitly teach, but Maity teaches wherein the virtual media file (e.g. the ISO image – para. [0058]) is a disk image of an optical disc (FIG. 4A; “... The ISO image 148 typically is an archive file or disk image, including a file system and data, of an optical disc ...” - para. [0058]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang in view of Labian in view of Teater and further in view of Maity in order to incorporate a method to enable the BMC to access an ISO image on an external storage as disclosed by Maity. One of ordinary skilled in the art would have been motivated because such incorporation would provide more options for the system recovery. Such incorporation would enable the BMC to emulate a mass storage device such as a CD-ROM device to redirect the content of an ISO image to be utilized by the host system (Maity, para. [0057]), and enable the BMC to perform a management function of the host system (Maity, para. [0010]).
In regard to claim 14, Yang in view of Labian and further in view of Teater do not explicitly teach, but Maity teaches wherein the instructions are configured to emulate the virtual media file (e.g. the virtual media data on the computing device – para. [0039]) as storage media of an optical media device (e.g. a virtual media storage device such as a CD-ROM – para. [0056]) accessible to the host system (e.g. through a USB connection; FIG. 1; FIG. 4A; “... a user may initiate a virtual media session from the computing device 140 and provides data on the computing device as content of the virtual media to the host computer 110 through the BMC 120 ...” - para. [0039]; “... The BMC 120 may have a virtual media module 122 that communicates with the host computer 110 through a USB connection 121 established with the  [0056]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang in view of Labian in view of Teater and further in view of Maity in order to incorporate a method to enable the BMC to provide the data on an external storage to be accessible by the host system as disclosed by Maity. One of ordinary skilled in the art would have been motivated because such incorporation would provide more options for the system recovery. Such incorporation would enable the BMC to emulate a mass storage device such as a CD-ROM device to redirect the content of an ISO image to be utilized by the host system (Maity, para. [0057]), and enable the BMC to perform a management function of the host system (Maity, para. [0010]).
In regard to claim 18, Yang in view of Labian and further in view of Teater do not explicitly teach, but Maity teaches wherein the virtual media file (e.g. the ISO image – para. [0058]) is a disk image of an optical disc (FIG. 4A; “... The ISO image 148 typically is an archive file or disk image, including a file system and data, of an optical disc ...” - para. [0058]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang in view of Labian in view of Teater and further in view of Maity in order to incorporate a method to enable the BMC to access an ISO image on an external storage as disclosed by Maity. One of ordinary skilled in the art would have been motivated because such incorporation would provide more options for the system recovery. Such incorporation would enable the BMC to emulate a mass storage device such as a CD-ROM 
In regard to claim 19, Yang in view of Labian and further in view of Teater do not explicitly teach, but Maity teaches the instructions for further causing the management controller to emulate the virtual media file (e.g. the virtual media data on the computing device – para. [0039]) as storage media of an optical media device (e.g. a virtual media storage device such as a CD-ROM – para. [0056]) accessible to the host system (e.g. through a USB connection; FIG. 1; FIG. 4A; “... a user may initiate a virtual media session from the computing device 140 and provides data on the computing device as content of the virtual media to the host computer 110 through the BMC 120 ...” - para. [0039]; “... The BMC 120 may have a virtual media module 122 that communicates with the host computer 110 through a USB connection 121 established with the USB port 115 and that emulates a media storage to the host computer 110 through the USB connection 121. The USB connection allows the BMC 120 to emulate USB mass storage devices, such as a floppy, CD-ROM, or hard disk drive, to the host computer 110 ...” - para. [0056]). 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang in view of Labian in view of Teater and further in view of Maity in order to incorporate a method to enable the BMC to provide the data on an external storage to be accessible by the host system as disclosed by Maity. One of ordinary skilled in the art would have been motivated because such incorporation would provide more options for the system recovery. Such incorporation would enable the BMC to emulate a mass storage device .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maity et al., US 2015/0169330 A1. This reference discloses out-of-band configuring BIOS setting data including a host computer and a baseboard management controller. The web server application and HTTP are also disclosed in this reference.
Cockrell et al., US 2014/0282815 A1. This reference discloses a policy-based secure cloud booting including a computer device and a web server. The remote boot address could be a standard uniform resource locator (“URL”) specifying the use of HTTPS and the location of the remote boot image.
Erickson et al., US 6,412,009 B1. This reference discloses a persistent HTTP tunnel for a connection-oriented protocol between a client and a Web server. The Web server responds the content data with the format as application/octet-stream.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448